Shaw, C. J.
The insolvent law, St. 1838, c. 163, § 7, having provided for a second meeting of creditors, and directed what things shall be done at such meeting, the order in which they shall be done seems to be indicated by the nature of the acts themselves. The debtor may then amend his schedule, may take, subscribe, and file his oath ; creditors may prove their debts; and the master may grant his discharge, on a hearing, unless one half of the creditors in number and value dissent Now in order to see who are creditors, and the amount of then claims, so as to determine their right to express such dissent; the proof of debts must precede the action of the master on the question of discharge. If the question of discharge were acted on before the proof of debts, the creditors would obviously be deprived of the rights intended to be conferred on them. Indeed this is conceded, so far as it applies to the proceedings of the first day of the second meeting; but it is contended, that if a majority, who prove on that day, dissent, it brings the case within the statute. On what ground of reason or authority is this claimed ? Suppose an insolvent in large business owes a hundred debts ; his accounts are complicated ; five or ten only can go through their proofs on the first day, for want of time ; and the meeting is adjourned to the next day, to take, the *434proof of other debts; shall the five or ten exclusively exercise a power conferred by the statute on a majority of the whole ? The statute affords no warrant for this. It provides, § 15, for adjournments, often obviously necessary, and it declares that “ all things lawfully done at any such adjourned meeting shall be of the like force and effect as if done at the original meeting.” But the argument is, that what is done at the adjourned meeting cannot lawfully supersede and undo what was done on the first day of the meeting. This argument seems to assume the point in question, viz. whether what was done on the first day, being a dissent of one half who had then proved, did amount to a conclusive veto on the power of the master. What was then done was lawfully done, as far as it went; but its ultimate legal effect must be determined by the result, at the close of the meeting. A certain number of the creditors then filed their dissent. At the adjourned meeting, when other creditors proved, it was competent for them to file their dissent, or not, as they pleased. It is not necessary that the dissenting creditors should sign one paper, or do any joint act. It will then be for the master, when the debts are all proved, to sum up the number of creditors and the amount of their debts, and also the number of dissenters, and the amount of their debts ; and if the latter do not amount to one half, the jurisdiction of the master on the question of discharge, is not superseded and transferred to this court. By the necessity of the case, and the reason of the thing, as well as by force of the statute, the several adjournments constitute but one meeting, and affect the proceedings in no other way than would a necessary postponement of business from night to morning, or from forenoon to afternoon. The court are of opinion that the master, on the facts stated, had full authority to adjudicate on the question of discharge, and grant the debtor his certificate.
It is to be observed that the discharge, in this case, was granted before St. 1844, c. 178, took effect. Under that statute, a discharge cannot be claimed until six months after the date of the warrant to the messenger. Eastman v. Hillard, ante, 420

Petition dismissed